Filed 10/29/13 R.S. v. Superior Court CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


R.S.,
         Petitioner,
v.
THE SUPERIOR COURT OF                                                A139592
HUMBOLDT COUNTY,
                                                                     (Humboldt County
         Respondent;                                                 Super. Ct. No. JV120212)
HUMBOLDT COUNTY DEPARTMENT
OF HEALTH AND HUMAN SERVICES,
ET AL.,
         Real Parties in Interest.


                                                 INTRODUCTION
         R.S. (Mother) seeks writ review of an order terminating reunification services at
the conclusion of the six-month review hearing for her infant daughter and setting of a
Welfare and Institutions Code section 366.26 hearing. (Cal. Rules of Court, rule 8.452;
Welf. & Inst. Code, § 366.26.)1 2 Mother asserts the court erred in denying her six more
months of reunification services as there was a substantial probability that the child
would be returned safely within the extended services period. She further contends the
court erred in finding the Humboldt County Department of Health and Human Services


         1
          Unless otherwise indicated, all statutory references are to the Welfare and
Institutions Code and all rule references are to the California Rules of Court.
        2
          The father has not challenged that order.

                                                             1
(the department) provided reasonable services. We shall conclude these contentions are
without merit and shall deny this writ petition.
                                      BACKGROUND
A. Detention, Jurisdiction and Disposition
        Less than a week after her birth, the child was removed from her parents, who
were engaged in repeated incidents of domestic violence and had mental health issues.
The child was placed with a local family foster home. On December 12, 2012, the court
took jurisdiction over the child under section 300, subdivisions (b) and (j), finding under
subdivision (b) that ―[t]he child has suffered, or there is a substantial risk that the child
will suffer, serious physical harm or illness as a result of the willful or negligent failure of
the child‘s parent . . . to supervise or protect the child adequately from the conduct of the
custodian with whom the child has been left‖ and ―by the inability of the parent . . . to
provide regular care for the child due to the parent‘s . . . mental illness, developmental
disability, or substance abuse.‖
       As regards Mother, the court found true the facts supporting the jurisdiction
finding: ―On or about 11/18/2012, the mother, [R.S.] was arrested for [Penal Code,
section 273.5] following an incident of domestic violence in which both parents suffered
some minor injuries.[3] Following the birth of [the child], the hospital reported that the
mother and father . . . argued. The inability of the mother to refrain from arguing and
domestic violence around the baby presents a risk of injury to the child. [¶] On or about
11/19/2012, the mother advised [social worker] Luenebrink that the father had punched
her in the head while she was breast feeding. The mother also stated that the father had
‗cracked my head open‘ during an incident of domestic violence two years ago (2010).
The inability of the father to refrain from arguing and domestic violence around the baby
presents a risk of injury to the child.‖ [¶] . . . [¶] The mother has been described as
displaying symptoms of post partum depression. The mother‘s actions in engaging in
domestic violence with the father and in not being able to control her behavior place the


       3
           This arrest occurred less than a week after the child was born.

                                               2
child at risk.‖ The court further found true the section 300, subdivision (j) allegations of
the petition: ―The child‘s sibling has been abused or neglected as defined in subdivision
(a), (b), (d), (e), or (i), and there is a substantial risk that the child will be abused or
neglected, as defined in those subdivisions.‖ ―The mother received Family Preservation
Services between 12/14/2004 and 05/17/2005 regarding her older son . . . . The mother
received Family Reunification Services regarding [her older son] between 7/13/2005 and
3/12/2007 from both Alameda County and Humboldt County Child Welfare Services.
The mother‘s parental rights to [her older son] were terminated on or about 8/13/2007.
The mother failed to engage in services and to find appropriate housing for herself and
her son. The father of [her son] had both substance abuse and mental health issues. The
failure of the mother to engage in services and reunify with her older son presents a risk
to this child.‖ Although Mother had failed to reunify with her older son, the department
recommended reunification services in this instance, as the Mother had been very young
at the time of the prior dependency and her older son had been medically fragile, with
life-threatening health issues. In this case, Mother had been visiting the infant regularly
and was engaged in case planning with social worker Laurie Maldonado.
       On January 8, 2013, the court adopted the recommended disposition findings and
orders as modified and the modified case plan. The court declared the child a dependent,
ordered family reunification services to mother and father, and set a six month review
hearing for July 2, 2013.
B. Case Plan
       Mother‘s initial case plan required her to: 1) Develop positive support systems
with friends and family; 2) protect the child from emotional harm; 3) obtain and maintain
a stable and suitable residence for herself and the child; 4) attend school on a regular
basis until graduation or GED; 5) comply with medical or psychological treatment,
including participation in and completion of a complete psychological evaluation and
parenting assessment. Mother was also to follow all recommendations made by the
therapist and to complete a parenting class approved by the department; 6) stay free from
illegal drugs and show her ability to live free from drug dependency and comply with all


                                                 3
drug tests. Should mother test positive for illegal or non-prescribed substances she was
to participate in an assessment through Humboldt County ―Alcohol and other Drugs‖ and
follow their recommendations. 7) Mother was also required to complete a victims‘
group at Humboldt Domestic Violence Shelter and to follow all recommendations made
by the program.
C. Six Month Review
       A contested six- month review hearing was held August 14–15, 2013. Mother
contended that the department had not provided reasonable services, in that the social
worker did not return phone calls and did not provide meaningful assistance to Mother in
completing her case plan. She further contended that her progress with her case plan was
sufficient to support a finding that, if given additional services, there was a substantial
likelihood that she would reunify during the next period of services.
       1. Status review report. The status review report prepared by the department for
the six month review, recommended reunification services be terminated as to both
parents and that a section 366.26 hearing be set. The report stated that Mother failed to
develop a positive support system and continued to engage with and stay with the father.
Mother did not find stable housing for herself. She stayed temporarily with family and at
times used her SSI money for short stays at local motels. Mother had smoked marijuana
regularly since she was 12 years old. Although she had a prescription for marijuana to
treat her severe anxiety, her use constituted abuse of that drug and she refused to seek
psychological treatment for her mental health issues. Due to her anxiety and lack of
follow through with mental health treatment, she was unable to participate in groups for
parenting classes. In sum, Mother failed to address her mental health issues and failed to
comply with her case plan. She was therefore unable to fully engage in services and
failed to address the domestic violence in her relationship with the father. Mother failed
to follow through with the recommendations resulting from the psychological evaluation
and her mental health assessment. The status review report assessment concluded:
―Although the parents did visit consistently and completed the court ordered
psychological evaluations, they did not engage in the recommended services. There is no


                                              4
substantial probability that the child may be returned to their care. The parents have not
demonstrated the capacity and ability to complete the treatment plan objectives and
provide for the child‘s safety, protection, physical and emotional well-being.‖
       2. Services. Mother and the father were each provided four hours of separate
supervised visitation each week. Both were consistent with their visits. At a visit on
January 8, 2013, two visit supervisors (SSA‘s) smelled the strong odor of marijuana in
the rest room at the Family Connection Center (FCC) after Mother came out of the rest
room. Mother denied smoking marijuana in the rest room.
       On January 11, social worker Maldonado met with Mother, explained her case
plan, and made a list of the things Mother needed to complete. On January 18, Mother
was given a letter summarizing her case plan requirements.
       On January 14, Maldonado transported Mother to Humboldt Domestic Violence
Services. Mother initially refused to meet with the counselor, but eventually agreed.
Mother was provided information and offered support services by the counselor. On
January 15, Carey, the client advocate from Humboldt Domestic Violence Services
reported that Mother had agreed to a regular schedule of meetings and to support at her
criminal court hearing on January 22. On February 2, Maldonado consulted with Carey,
who reported that Mother had failed to stay in contact or to participate in domestic
violence services. Carey also reported Mother had stated that there was no point to
working her case plan as she was not going to get her baby back.
       On February 14, the department provided transportation for Mother‘s
psychological evaluation with psychologist Andrew G. Renouf. Dr. Renouf reported that
mother exhibits mood symptoms of depression and anxiety, and psychotic symptoms of
delusional paranoid belief. She also exhibited a maladaptive pattern of using marijuana
that has likely resulted in physical tolerance and emotional dependence, interferes with
her functioning, and is used despite prohibitions or in inappropriate circumstances. He
reported Mother was severely impaired by her mental health problems and significantly
impaired in her ability to function as a parent.



                                              5
       According to the psychological report: ―For this assessment [Mother] evidenced a
strong tendency to minimize or not report problems, and her accounts of events and
circumstances were often confused and discrepant from the record. Because of these
factors it was not possible to formulate specific diagnoses. It is quite clear from the
totality of the data, however, that she is severely impaired due to mental health problems
and has an extremely unhealthy relationship with her partner that puts her at risk for
domestic violence as victim, perpetrator, or both. In addition, [Mother] abuses
marijuana. Because of the lack of accurate information from her, it was not possible to
determine if there are any benefits to her marijuana use in treating anxiety, or if it
exacerbates or even causes her mental health problems.‖ Dr. Renouf recommended
mental health and drug treatment, and safe and stable housing. He also strongly
recommended that Mother be evaluated for a trial of antipsychotic medication and
abstinence from marijuana. He warned that a failure to follow these two specific
recommendations would result in Mother‘s failure to follow her case plan. Once Mother
became more stable, she would benefit from services to address domestic violence and
parenting classes. Dr. Renouf recognized Mother‘s lack of insight and the father‘s
influence were obstacles to her ability to access services and to comply with her case
plan. He also noted that although she completed the initial interview, Mother left her first
appointment early due to fatigue or stress and that during the entire two-hour meeting, the
father paced outside the office building.
       Dr. Renouf told Maldonado he had a conversation with Mother about his
conclusions and concerns that she was a chronic marijuana smoker, that her abuse of that
drug might be the cause of some of the psychoses and anxiety she was experiencing, and
that medication might be compromised because of the marijuana smoking. Maldonado
had sent the report prepared by Dr. Renouf to the court and to all the attorneys in the
case, including Mother‘s attorney.
       Mother failed to follow through on the recommendations of the psychologist for
either a trial of psychotropic medication or abstinence from marijuana.



                                              6
       On February 15, Mother was arrested for battery against the father (Pen. Code,
§ 243, subd. (e)(1) [battery committed against a person who is the parent of the
defendant‘s child].) Mother was incarcerated for three weeks before charges were
dropped.
       On March 29, Maldonado saw both parents and referred them to the Winter
Shelter Program, contacting the person responsible for providing the service, but it was
too late for the parents to come in. Maldonado then spoke with another provider who
refused to provide assistance. Mother used the phone to call her sister in Fortuna and left
a message. When Maldonado asked how they would get there, they said they had bikes
and bus passes. They did not want help.
       On April 23, Mother reported the father had been physically abusive to her earlier
that day. Maldonado and social services aid Julie Tedesco observed bruises on Mother.
Mother requested the department‘s assistance to get away from the father. Maldonado
encouraged Mother to seek help from the domestic violence program and offered to take
her there. Mother was overwhelmed and did not want to do that, so Maldonado assisted
her in obtaining safe housing, by driving her to her sister‘s home and stopping at a fast
food restaurant to get food as Mother had not eaten all day and was feeling sick. At that
time, Maldonado spoke with Mother about Mother‘s desires for herself and her baby,
about previous positive relationships and tried to educate Mother about the cycle of
violence, trying to help her to understand the cycle. Maldonado also provided Mother
with the phone numbers to Humboldt County Domestic Violence Services and to
Mother‘s attorney, which Mother had previously been provided, but had lost. While
Maldonado was taking care of Mother, there was an interaction with the father at the FCC
that day. So the department arranged visitations for Mother and the child at the Mother‘s
sister‘s home, so that Mother would not have to come to the FCC where the father likely
would be circling and looking for her. The department had arranged separate visits for
Mother and the father at FCC, because of a restraining order between the two and
because of the history of domestic violence. Nevertheless, the father had come with
Mother to almost every visit up to that point.


                                             7
       On April 29, Maldonado again provided Mother the phone numbers for Mother‘s
attorney and for the domestic violence program because Mother said she had lost the
card. Maldonado again encouraged Mother to contact them. She also let Mother know
the appointment for the mental health assessment recommended by Dr. Renouf was
coming up and that the department would be providing transportation.
       On May 8, Mother completed a mental health assessment at County Mental Health
Services. A mental health clinician signed Mother up for intervention services and
completed a referral for Seeking Safety therapy group. Mother declined medication
support. Mother was also scheduled for an appointment on May 31, to establish a
primary care physician at Open Door Eureka. Mother failed to keep the appointment.
She also failed to participate in any services at County Mental Health.
       After requesting safe housing support, Mother failed to stay away from the father.
They were seen together in the community by numerous department personnel.
       The six-month review report listed services the department had provided Mother,
including:
1. Referral to Humboldt County Domestic Violence Services for counseling;
2. Transportation by bus to services and visitation via bus tickets provided by the
department;
3. Arrangements for supervised child visitation at the department for each parent in
separate weekly sessions on a twice weekly basis;
4. Transportation of the child for visits by the substitute care provider;
5. Contact by the social worker with the parents to review their progress with their case
plan and to address any problems they might be having in meeting case plan
requirements;
6. Contact with the parents by the social worker to address domestic violence incidents
and their resolution;
7. Regular contact by the social worker with the child‘s substitute care provider
regarding the child‘s progress in their care and any special needs that may arise;



                                              8
8. Monthly contact by the social worker with the child to verify her well being and to
resolve any new issues that might arise;
9. Referral of the parents to County Mental Health Services for evaluation and treatment;
10. Transportation by the Department to County Mental Health Services for evaluation
and recommended services;

11. Regular contact by the social worker with the public health nurse to determine health
status and needs of the child;

12. Regular staffing of the parents‘ case by the social worker and supervisor to review
progress and to resolve problems;

13. Contact with the parents‘ lawyers regarding the parents‘ progress with their case
plan;

14. Contact with the child‘s lawyer regarding the child‘s progress in placement and
disposition recommendations;

15. Social worker observation of parent-child interaction during supervised visitations;

16. Preparation of court reports;

17. Consultation with FCC staff regarding parents‘ interaction with their baby;

18. Social worker‘s referral of Mother and the father to Humboldt County Mental Health
for counseling, medication evaluation and any other relevant services;

19. Social worker‘s referral of Mother and the father to domestic violence prevention
services;

20. Social worker assistance in addressing a restraining order obtained by the father
against Mother or ordered by the court for the protection of Mother;

21. On-going case management;

22. Social worker arrangement for the provision of visitation of relatives with the child;

23. Provision of cell phones and minutes to Mother and the father;

24. Social worker referral of Mother and the father to the Winter Shelter Program.




                                             9
       3. Evidence at the six month review. At the hearing on the six month review,
held August 14–15, the court admitted the status review report into evidence, as well as
the ―Delivered Services Log,‖ noting contacts and services provided from February 1,
2013 through July 31, 2013.
       Mother testified that she had sufficiently complied with her case plan in that she
had completed her psychological evaluation with Dr. Renouf She asserted she never
received a copy of that report and never reviewed the results of the report with the social
worker. She had visited consistently. She does not drink or use drugs, except she
previously used marijuana as a way to cope with her anxiety. Mother testified she had
gone to a domestic violence class at Humboldt Domestic Violence Services on the
previous Thursday and had enrolled in the class. People there had assisted her in getting
into clean and sober housing the next day. A letter confirming her enrollment in the
domestic violence class was admitted by the court.
       Mother denied smoking marijuana in the rest room at the FCC during her visit in
January. She stated she had spilled her coffee in the bathroom and when she came out
there was smoke in the air and they accused her of smoking. She was upset that her baby
and others would be exposed to the smoke. She stopped using marijuana shortly before
her admission into clean and sober housing the previous Friday. Mother was somewhat
unclear on when she ceased smoking marijuana, testifying variously that she had stopped
smoking marijuana ―[p]robably [on] August 7,‖ so she could move into the clean and
sober house; ―three days before‖ August 7; and ―Hmm . . . A little bit before—well, I—
I‘m not going to be smoking anymore. I‘m going to go to anxiety groups instead of—I‘m
going to quit.‖ She intended to begin going to anxiety groups. Mother also testified that
her doctors were concerned about possible allergic reactions to anxiety medications. She
could not recall the name of her doctor, but she had his card.
       The social worker never asked Mother to drug test.
       Mother testified that she had difficulties contacting Maldonado throughout her
case plan period. She would call and receive no response or a response two weeks later.
Upon Mother‘s release after spending three weeks in jail for domestic violence in


                                            10
February, Maldonado told Mother ―she wasn‘t going to help me . . . anymore.‖ Mother
could not recall where this conversation occurred, nor could she recall any explanation by
Maldonado. Mother had called Maldonado asking for dates and times for domestic
violence and parenting classes, but never got a response. She never received the January
18, 2013 letter outlining her case plan responsibilities until much later. Nor did
Maldonado go over her plan responsibilities with her until much later. Mother testified
she had been trying since the beginning of the dependency period to get into domestic
violence classes, but Maldonado told her in January or February that they did not start
until March. After Mother was incarcerated in February, Maldonado told her she would
not help mother get into classes. Mother had enrolled herself in the domestic violence
class and had obtained housing at a clean and sober home by calling the domestic
violence hotline and without the department‘s assistance.
       Mother testified she had left the father of the child after she realized she could no
longer be around him. The domestic violence classes she had begun the previous
Thursday had helped her realize she needed to get away from him, although she was new
to the classes. She was intending to start a ―Healthy Moms‖ parenting class, which she
had found out about from the clean and sober house; not from the social worker. She
thought the classes were on Wednesdays or Mondays and was planning to find out later
that day. She had been trying since March to find out where the parenting classes were
being held and how to get rides to them. Although she had talked with Maldonado at
various times, the social worker would walk away from Mother before Mother was done
talking or asking about services and would advise her to go talk to her lawyer. Mother
acknowledged the department had provided her with three phones since January, but
stated there were problems with them breaking.
       In her testimony, social worker Maldonado contradicted Mother‘s assertion that
she had been unavailable to Mother. According to Maldonado, she had not made a
record of every contact with Mother in the services log, but she or her intern tended to see
Mother or have contact with her a couple of times every month. Maldonado had received
less than five—―maybe one or two‖—phone messages from Mother during the time she


                                             11
had been assigned to the case, despite Mother‘s acknowledging that she had been
supplied three phones and minutes during the course of the dependency. Mother rarely, if
ever, left her a message. Maldonado testified that during the time Mother was
incarcerated, Maldonado was ill during part of the period. She then attempted to visit
Mother at the jail, but did not have the proper clearance and was not able to see Mother.
Then Mother was released. Maldonado and the social work intern, whom she directly
supervised and who was assisting her on this case, gave the January 18 case plan letter to
Mother on that date, during a meeting with Mother at the Child Welfare Office. During
the month of May, Maldonado delegated responsibility for contact with Mother to her
intern.
          After the domestic violence incident between Mother and the father on April 23 at
the Family Connection Center, visits were transferred for a time to Mother‘s sister‘s
home, to which Mother was relocated. Visits were eventually transitioned back to the
FCC. Maldonado had contact with Mother around June 14, when supervising a visit at
the Family Connection Center. Mother never expressed needing assistance getting into a
domestic violence group or for assistance with housing or mental health services. Nor
did she indicate having a problem with her phone. Mother did ask for bus tickets, which
were provided.
          As recently as July 29, Maldonado spoke with Mother during and after her visit
with the child. Maldonado was observing Mother‘s interaction with the child and noted
that Mother was having a difficult time getting the fussy child to calm down. So
Maldonado and Tedesco were supporting Mother and redirecting her with the child.
When Maldonado asked Mother where she was staying and how she was doing, Mother
was vague and stated ―[i]n different places.‖ Asked directly whether she was still staying
with her sister, Mother responded that she would at times. Maldonado asked ―Are you
really staying somewhere? Because I don‘t want you sleeping on the streets. It‘s not
safe.‖ Mother said ―No,‖ that she had someplace to stay, but was vague and not
forthcoming about exactly where she was staying. Maldonado spoke with Mother again
about the domestic violence between Mother and the father, and the things Mother


                                              12
needed to do to keep safe. Mother‘s response was ―Well, I don‘t know. I don‘t know. I
just kept thinking he was going to change.‖ Mother asked Maldonado what was going to
happen in the case and when told the department was recommending termination of
services, Mother became very angry and began yelling, accusing Maldonado of having
had her arrested and never wanting to help her and never doing anything to help her. At
that point Maldonado walked away.
       Maldonado flatly denied ever having told Mother that there was no point in doing
this, as she was not going to get her baby back or that she should just give up. Rather,
Mother had made comments on more than one occasion that she should just give up,
which Maldonado attributed to Mother‘s feeling overwhelmed and a little depressed by
the whole situation and which Maldonado believed was a normal feeling and
understandable in the circumstances. Mother told Maldonado before the meeting with
the domestic violence advocate on January 14, that ―she didn‘t know why she was doing
any of this because Child Welfare wasn‘t going to give her her baby back.‖ Maldonado
encouraged Mother at that point. The domestic violence advocate at Humboldt Domestic
Violence Services informed Maldonado that during their meeting Mother again had said
that there was no point to working her case plan; and that she was not going to get her
baby back.
       Maldonado also denied discouraging Mother from obtaining housing and stated
that housing was one of the support services available through Humboldt Domestic
Violence Services, the provider to which Maldonado had taken Mother in January.
       Maldonado arranged transportation to appointments she had scheduled for Mother
that were required by the case plan. She did not want Mother to worry about getting
there by bus, so either Maldonado or the intern or an aid drove Mother. When Mother
moved from her sister‘s Arcata home, sometime before February 14, she did not provide
Maldonado with a change of address. Nor did she do so when she began staying with the
father at the Quality Inn; nor when she stopped staying at the Quality Inn with the father.
Mother had never provided information that she is living 80 miles away with her parents,
nor had she ever indicated she needed assistance because she was living with her parents.


                                            13
       Acknowledging that Mother visited regularly with the child, Maldonado stated
that the SSA‘s supervising visitation are trained in parenting strategies and that she and
the SSA‘s talked about what strategies to use to assist Mother in interacting
appropriately. Mother needed assistance and redirection during her visits. She needed
direction and redirection about holding the baby properly, looking at the baby, talking to
the baby, singing with the baby, doing age-appropriate activities and interactions with the
baby, and feeding the baby. Although Maldonado and the SSAs provided parenting
instruction throughout Mother‘s visitation, Mother did not demonstrate the understanding
of age-appropriate development and her comments and interactions with the baby raised a
concern about her ability to interact appropriately and care for the child.
       Mother was also contacted by Karen Umberger of the department regarding
Mother‘s enrolling in an Incredible Years parenting class that was to start on March 28
and to arrange Mother‘s transportation by the department to the class. Mother did not
respond.
       The first time Mother asked for assistance in getting back with Humboldt
Domestic Violence Services was the week before the six-month review hearing when she
left a phone message for Maldonado. Mother never expressed to Maldonado that Mother
had difficulty working with her. The first time Mother told Maldonado that she was not
helping Mother was at their July meeting, but she did not say what she needed help with
that was not being provided.
       Maldonado opined that although Mother had consistently visited her child and had
completed the mental health assessment, as well as the psychological evaluation, that she
―has not been able to follow through . . . on the recommendations or implement any
changes or effect any changes in her behavior that would have a positive effect on her
ability to parent her child safely.‖
       At the conclusion of the six-month review hearing, the court terminated
reunification services, finding by clear and convincing evidence that the department had
made reasonable efforts to return the child to a safe home and to complete whatever steps
were necessary to finalize a permanent plan for the child. The court also found that


                                             14
although the parents had consistently and regularly visited with the child, they did not
make significant progress in resolving the problems that led to the child‘s removal and
did not demonstrate the capacity and ability to complete the treatment plan objectives and
provide for the child‘s protection, and physical and emotional well-being. The court
found Mother made no progress toward alleviating or mitigating the causes necessitating
the placement out of the home. The court also found by a preponderance of the evidence
that return of the child to the Mother created a substantial risk of detriment to the safety,
protection, or physical or emotional well-being of the child. It set the matter for a section
366.26 review hearing on December 11, 2013.
                                       DISCUSSION
                                     I. Applicable Law
       The recent case Fabian L. v. Superior Court (2013) 214 Cal.App.4th 1018, 1026–
1028 (Fabian L.), describes the applicable law in some detail, as follows:
       ― ‗ ―[F]amily preservation is the first priority when dependency proceedings are
commenced.‖ [Citation.] To that end, ―[w]hen a child is removed from a parent‘s
custody, the juvenile court ordinarily must order child welfare services for the minor and
the parent for the purpose of facilitating reunification of the family.‖ [Citations.] [¶] In
cases like the instant one, where the child is less than three years old and reunification
services have been ordered, ―the court shall inform the parent or guardian that the failure
of the parent or guardian to participate regularly in any court-ordered treatment programs
or to cooperate or avail himself or herself of services provided as part of the child welfare
services case plan may result in a termination of efforts to reunify the family after six
months.‖ (§ 361.5, subd. (a)(3), [italics omitted].) Whereas services are presumptively
provided for 12 months to children over the age of three and their parents (§ 361.5, subd.
(a)(1)), the presumptive rule for children under the age of three on the date of initial
removal is that ―court-ordered services shall not exceed a period of six months from the
date the child entered foster care.‖ (§ 361.5, subd. (a)(2); see In re Christina A. (2001) 91
Cal.App.4th 1153, 1160–1161.) The ― ‗unique developmental needs of infants and
toddlers‘ ‖ [citation] justifies a greater emphasis on establishing permanency and stability


                                              15
earlier in the dependency process ― ‗in cases with a poor prognosis for family
reunification.‘ ‖ [Citation.]‘ (M.V. v. Superior Court (2008) 167 Cal.App.4th 166, 174–
175.)‖
         ― ‗The status of every dependent child in foster care shall be reviewed periodically
as determined by the court but no less frequently than once every six months.‘ (§ 366,
subd. (a)(1).) ‗The third paragraph of section 366.21, subdivision (e), requires a
specialized inquiry at the six-month review for children like [this infant], who are ―under
the age of three years on the date of the initial removal‖ and are not being returned to the
custody of their parents at that time. For such dependent children, if ―the court finds by
clear and convincing evidence that the parent failed to participate regularly and make
substantive progress in a court-ordered treatment plan, the court may schedule a hearing
pursuant to [s]ection 366.26 within 120 days. If, however, the court finds there is a
substantial probability that the child . . . may be returned to his or her parent or legal
guardian within six months or that reasonable services have not been provided, the court
shall continue the case to the 12-month permanency hearing.‖ (§ 366.21, subd. (e), italics
added.)‘ (M.V., supra, 167 Cal.App.4th at p. 175 [italics omitted].)
         ― ‗Thus, there are two distinct determinations to be made by trial courts applying
the third paragraph of section 366.21, subdivision (e). First, the statute identifies specific
factual findings—failure to participate regularly and make substantive progress in the
court-ordered treatment plan—that, if found by clear and convincing evidence, would
justify the court in scheduling a .26 hearing to terminate parental rights.‘ ‖ (Fabian L.,
supra, 214 Cal.App. 4th at pp. 1026–1027.)
         ― ‗The second determination called for by the third paragraph of section 366.21,
subdivision (e), protects parents and guardians against premature .26 hearings.
Notwithstanding any findings made pursuant to the first determination, the court shall not
set a .26 hearing if it finds either[:] (1) ―there is a substantial probability that the child ...
may be returned to his or her parent . . . within six months . . .‖; or (2) ―reasonable
services have not been provided . . .‖ to the parent. (§ 366.21, subd. (e).) In other words,
the court must continue the case to the 12-month review if it makes either of these


                                                16
findings. However, the court is not required to set a .26 hearing even if it finds against
the parent on both of these findings. The parent is also entitled to continued reunification
services (with any necessary modifications) if the court makes either of these findings in
favor of the parent. [Citations.]‘ (M.V., supra, 167 Cal.App.4th at p. 176, fn. omitted.)‖
(Fabian L., supra, 214 Cal.App.4th at p. 1028.)
       ― ‗We review an order terminating reunification services to determine if it is
supported by substantial evidence. [Citation.] In making this determination, we review
the record in the light most favorable to the court‘s determinations and draw all
reasonable inferences from the evidence to support the findings and orders. [Citation.]
―We do not reweigh the evidence or exercise independent judgment, but merely
determine if there are sufficient facts to support the findings of the trial court.‖
[Citation.]‘ (Kevin R. v. Superior Court (2010) 191 Cal.App.4th 676, 688–689.)‖
(Fabian L., supra, 214 Cal.App.4th at p. 1028.)
                                         II. Analysis
A. No substantial probability that Mother may reunify with the child by the 12-month
date
       Mother contends that the court erred in determining that there was no substantial
probability the child would be returned to her within a period of extended services. She
asserts that, with limited exceptions, she complied with the case plan and made
significant progress in addressing the causes of the court‘s intervention. We disagree.
       The court could well determine that Mother‘s enrollment in Humboldt Domestic
Violence Services less than one week before the six-month review hearing, her
attendance at one class, her enrollment in a clean and sober home a day later, and her
declarations of her intent to stay away from the father, to quit smoking marijuana, to find
a class to help her deal with her severe anxiety, and to take a parenting class were all ―too
little, too late.‖ None of these belated actions or good intentions suffice to undermine the
court‘s finding that her progress in the court-ordered treatment plan to date had been
minimal. Nor do they undermine the court‘s refusal to find that there was ―a substantial



                                              17
probability that the child . . . may be returned to his or her parent . . . within six
months . . . .‖ (§ 366.21, subd. (e).)
       Mother avoided compliance with key components of her service plan until literally
the last week of the reunification period. Despite the social worker‘s having taken her to
enroll in the domestic violence program early in the dependency, Mother failed to stay in
contact with the domestic violence advocate and failed to participate in available
services. Although repeatedly encouraged by Maldonado to participate in Humboldt
Domestic Violence Services, Mother failed to do so. She remained in her tumultuous
relationship with the father through the bulk of the dependency despite repeated instances
of domestic violence. As late as two weeks before the six month review hearing, when
discussing the domestic violence in their relationship and what she needed to do to be
safe, Mother seemed once again to hesitate, responding, ―Well, I don‘t know. I don‘t
know. I just kept thinking he was going to change.‖
       Similarly, although Mother was transported to and completed a psychological
assessment with Dr. Renouf and a mental health assessment at County Mental Health
Services, she failed to follow through with the recommendations of either. At County
Mental Health she was signed up for intervention services and referred to a Seeking
Safety therapy group. Nevertheless, she declined medication support and failed to
participate in any of the services offered. She failed to keep her appointment to establish
a primary care physician at Open Door Eureka.
       Throughout the dependency, Mother failed to establish safe and stable housing,
apparently moving between her two sisters in Fortuna and Arcata, her parents, and
motels, often staying with the father. She was vague with the social worker when asked
where she was staying. She repeatedly refused to access the help that Humboldt
Domestic Violence Services was ready to provide, despite at one point committing to do
so. The social worker testified that housing was a service that Mother could have
accessed through Humboldt Domestic Violence Services, as she finally did the week
before the hearing.



                                               18
       Nor did Mother follow through with the recommendations of Dr. Renouf that she
abstain from her use of medicinal marijuana, despite his having explained to her the
reasons for this recommendation. Even her testimony at the six-month review that she
had quit days before, gave the court ample reason to conclude that her commitment was,
at best, shaky and at worst, nonexistent. She testified variously that she had probably
stopped smoking when she entered the clean and sober house, had stopped three days
before that date, and that she was ―going to quit‖ and was instead intending to participate
in anxiety groups. Further, her testimony that she had not smoked marijuana in the
bathroom during a visit early in the dependency provided further reason to question her
credibility specifically on this issue and more generally as well.
       Although her visits were consistent and regular, Mother needed repeated
redirection and assistance in her interactions with the baby. The father usually
accompanied her to her visits, despite the department‘s having arranged separate
visitation because of the domestic violence issues in their relationship. Visitation could
not be deemed successful as Mother seemed unable to incorporate and use the parenting
education and advice given by the staff during visits. As the court found, she did not
make significant progress in resolving the problems leading to the child‘s removal.
       Substantial evidence supports the court‘s finding that Mother did not make
significant progress with her case plan. Moreover, were we to conclude—which we do
not—that Mother substantially complied with her case plan, we would still conclude that
her progress toward reunification was minimal. ―[A parent‘s] substantial compliance
with [her] case plan must not be confused with the requirement a parent make substantial
progress towards reunification with [the child] within the statutorily prescribed time
period of six months. The one finding does not automatically compel the other.‖
(Fabian L., supra, 214 Cal.App.4th at p. 1029.) There is little evidence here that Mother
made more than minimal progress with respect to alleviating or mitigating the problems
that led to the child‘s detention, with either her issues of domestic violence or mental
health. Mother‘s belated attempts to comply with her case plan were not enough to



                                             19
justify making the child wait any longer for the mere possibility of reunification with
Mother. (See In re Brian R. (1991) 2 Cal.App.4th 904, 918.)
B. Substantial evidence supports the court’s finding that the department provided
reasonable services
       Mother argues that ―the department did not establish by clear and convincing
evidence that it provided reasonable services.‖ However, as we stated above, the
substantial evidence standard guides our review of the court‘s findings. (Fabian L.,
supra, 214 Cal.App.4th at p. 1028; Kevin R. v. Superior Court, supra, 191 Cal.App.4th
676, 688–689.) There is little doubt that in this case the department provided reasonable
services designed to assist Mother in overcoming the issues that led to the dependency.
These services are described in some detail above.
       Mother‘s assertion that the department did not provide reasonable reunification
services hinges in large part on her claim that Maldonado was mostly unavailable to her
and, particularly after her incarceration, did not return her calls and did not respond to her
requests for information as to how to access programs she needed. Maldonado disputed
Mother‘s testimony, testifying that she and her intern had contact with Mother throughout
the dependency, at least a couple of times a month. Maldonado had never said to Mother
that there was no point working on her plan because she wasn‘t going to get her baby
back. Nor had she ever said Mother should just give up. Indeed, it was Mother who
made these comments to the social worker and in her meeting with the domestic violence
advocate. Moreover, Maldonado continued to assist Mother in numerous instances after
Mother‘s incarceration, including encouraging her to use the domestic violence resources
to which Maldonado had introduced her and transported her.
       Maldonado testified that Mother had called less than five times and probably only
once or twice during the entire dependency. Most of the time the father would call for
both of them. Mother rarely, if ever, left a phone message. Nor did Mother ever express
to Maldonado that she was having difficulty working with the latter until about two
weeks before the six month review when confronted with the department‘s termination of
services recommendation.


                                             20
       ―Services will be found reasonable if the Department has ‗identified the problems
leading to the loss of custody, offered services designed to remedy those problems,
maintained reasonable contact with the parents during the course of the service plan, and
made reasonable efforts to assist the parents in areas where compliance proved difficult
(such as helping to provide transportation . . .).‘ (In re Riva M. (1991) 235 Cal.App.3d
403, 414, italics omitted.)‖ (In re Alvin R. (2003) 108 Cal.App.4th 962, 972–973.)
Furthermore, as recognized in In re Misako R. (1991) 2 Cal.App.4th 538, 547: ―In almost
all cases it will be true that more services could have been provided more frequently and
that the services provided were imperfect. The standard is not whether the services
provided were the best that might be provided in an ideal world, but whether the services
were reasonable under the circumstances.‖ We agree and conclude that in this case
Mother ―was provided with the assistance of numerous people and agencies and the
services provided were reasonable under the circumstances.‖ (Ibid.)
                                      DISPOSITION
       The court did not err in terminating reunification services and referring the case
for a section 366.26 hearing. Consequently, the writ petition is denied. Our decision is
final as to this court immediately. (Cal. Rules of Court, rule 8.490(b)(3).)




                                             21
                                              _________________________
                                              Kline, P.J.


We concur:


_________________________
Richman, J.


_________________________
Brick, J.*




      * Judge of the Alameda County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.



                                         22